815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billy Ray HELLARD, Plaintiff-Appellant,v.KNOX COUNTY JAIL, Defendant-Appellee.
No. 86-6065.
United States Court of Appeals, Sixth Circuit.
March 18, 1987.

1
E.D.Tenn.


2
AFFIRMED.


3
The plaintiff moves for counsel on appeal from the district court's order dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
The plaintiff's complaint alleges that the officials at the Knox County jail in Knoxville, Tennessee denied him medical treatment.  He requested $15,000.00 in damages.  The Knox County jail is the only defendant.


5
The magistrate issued a report recommending that the case be dismissed for failure to state a claim.  The report gave the plaintiff ten days in which to file objections to the report in the form of an amended complaint.  Over two months later, the plaintiff filed a motion for an extension of time in which to file his objections.  The district court denied the motion for an extension of time.  It then adopted the report and recommendation of the magistrate and dismissed the case.


6
The general rule is that a party must file timely objections to the magistrate's report, or else the party waives all issues on appeal.  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  The Supreme Court has approved this rule.  Thomas v. Arn, 106 S. Ct. 466, 475 (1985).  So the plaintiff's failure to file timely objections prevents this Court from reviewing any of his issues on appeal.


7
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.


8
---------------



* The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation.